UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: [x] Preliminary Information Statement [_] Confidential, for Use of the Commission (only as permitted by Rule 14c-5(d)(2)) [_] Definitive Information Statement [_] Definitive Additional Materials VELATEL GLOBAL COMMUNICATIONS, INC. (Name of Registrant Specified In Its Charter) (Name of Person(s) Filing Information Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [_] Fee paid previously with Preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing fee for which the offsetting fee was paid previously. Identify the previous filing by registration filing. Amount Previously Paid: Form, Schedule or Registration Statement No. Filing Party: Date Filed: February 17, 2012 VELATEL GLOBAL COMMUNICATIONS, INC. 12526 High Bluff Drive, Suite 155 San Diego, California 92130 NOTICE OF ACTION TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS PRELIMINARY COPY WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY February 17, 2012 NOTICE IS HEREBY GIVEN that the shareholders of the outstanding shares of the Series A common stock (“Series A Common Stock” or “Shares”) and the Series B common stock (“Series B Common Stock,” collectively “Common Stock”) of VelaTel Global Communications, Inc. (hereinafter “Company”, “us” or “we”) who, in the aggregate, hold a majority of the voting power of all shares of the Company’s Common Stock entitled to vote have, by written consent in lieu of a regular or special meeting of the Company’s shareholders (“Majority Written Consent”), approved an amendment of the Company’s Articles of Incorporation to increase the number of authorized shares of its Series A Common Stock from 1,000,000,000 to 2,000,000,000 shares (“the Action”). In accordance with Section 78-315 and 78.320 of the Nevada Revised Statutes (“NRS), this Action was approved on February 14, 2012 by unanimous written consent of our Board of Directors (“the Board”) and by the Majority Written Consent.Your vote is not required to approve the Action, and this Information Statement is not a request for your vote or a proxy.This Information Statement is furnished in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (“the Exchange Act”) only to inform the shareholders of our Common Stock of the Action before it takes effect.Pursuant to Rule 14c-2 of the Exchange Act, the Action will not take effect until a date that is at least twenty (20) days after the date this Information Statement has been mailed to the shareholders of our Common Stock.The Information Statement is first being mailed to the shareholders of our Common Stock on or about February [], 2012, and we anticipate an effective date of the Action to be approximately March [], 2012, or as soon thereafter as practicable in accordance with applicable law, including the Exchange Act and the NRS.No dissenter’s rights are afforded to the shareholders of our Common Stock under the NRS in connection with the Action, the background and related issues of which are described in more detail below. The cost of furnishing this Information Statement will be borne by us.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our Common Stock held of record by them and will reimburse such persons for out-of-pocket expenses incurred in forwarding this Information Statement. This Notice and the attached Information Statement are being sent to you for informational purposes only.You are not being asked to take any action with respect to the Action. By Order of the Board of Directors, /s/ George Alvarez George Alvarez Chief Executive Officer and Member of the Board of Directors /s/ Kenneth L. Waggoner Kenneth L. Waggoner Secretary and Member of the Board of Directors 2 VELATEL GLOBAL COMMUNICATIONS, INC. A Nevada corporation 12526 High Bluff Drive, Suite 155 San Diego, California 92130 PRELIMINARY INFORMATION STATEMENT Pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended Approximate Date of Mailing: February [], 2012 WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. GENERAL INFORMATION This Preliminary Information Statement (“Information Statement”) has been filed with the United States Securities and Exchange Commission (“the SEC”) pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (“the Exchange Act”).It is being furnished to the shareholders of the outstanding shares of Series A common stock (“Series A Common Stock” or “Shares”), with a par value of $0.001, and to the shareholders of Series B common stock (“Series B Common Stock,” collectively “Common Stock”), with a par value of $0.001, of VelaTel Global Communications, Inc., a Nevada corporation (“Company,” “we,” “us,” “our,” or similar terms).Effective as of February 14, 2012 and pursuant to Sections 78.015 and 78.320 of the Nevada Revised Statutes (“NRS”), the Company received, by written consent in lieu of a regular or special meeting of the Company’s shareholders, the approval of shareholders holding 1,366,468,554 votes, representing 67.35% of the total possible votes outstanding, voting in favor of an amendment of the Company’s Articles of Incorporation to increase the number of the Company’s authorized shares of its Series A Common Stock from 1,000,000,000 to 2,000,000,000 shares (“the Action”), as set forth in the Certificate of Amendment to the Company’s Articles of Incorporation attached to this Information Statement as Exhibit A. The Board of Directors of the Company (“the Board”) fixed February 14, 2012 as the record date (“Record Date”) for determining the shareholders entitled to give their written consent to the Action.The shareholders who hold, as of the Record Date, a majority of the voting power of our Common Stock have executed a written consent resolution (“the Majority Written Consent”) approving the Action.Specifically, 28,286,784 outstanding shares of Series A Common Stock (with a power of one vote per share) and 133,818,177 outstanding shares of Series B Common Stock (with a power of ten votes per share), equaling 67.35% of the total voting power of all of the Common Stock issued and outstanding, as of the Record Date, have cast votes in favor of the Action.Inasmuch as our Common Stock shareholders holding 67.35% of the voting power of our outstanding Common Stock have already approved the Action, we are not seeking approval for the Actionfrom any of our remaining shareholders, nor will they be given an opportunity to vote on the proposed Action.All necessary corporate approvals have been obtained, and this Information Statement is being furnished solely for the purpose of providing advance notice to our shareholders of the Action,as required by the Exchange Act. 3 We will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing.We will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of our Common Stock. Under Section 14(c) of the Exchange Act and Rule 14c-2 promulgated thereunder, the approved Actioncannot become effective until twenty (20) days after the date this Information Statement is mailed to the shareholders of our Common Stock.This Information Statement should be mailed to our shareholders on or about February 2012 (“Mailing Date”). Therefore, we estimate the effective date of the Action to be on or about March , 2012 (“Effective Date”). NO VOTE OR OTHER CONSENT OF OUR SHAREHOLDERS IS SOLICITED IN CONNECTION WITH THIS INFORMATION STATEMENT.WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. DESCRIPTION OF THE ACTION Amendment of our Articles of Incorporation to Increase the Authorized Number of Shares of our Series A Common Stock from 1,000,000,000 to 2,000,000,000 Approval by the Board Effective as of February 14, 2012, our Board executed a unanimous written consent (“BOD Consent”) authorizing and recommending that our shareholders approve the Action.As of the effective date of the BOD Consent, the Company has issued and outstanding 690,851,621 Shares.The Company currently has commitments to issue approximately 230,550, 000 Shares for warrants, options and to pay existing convertible note holders, leaving approximately 78,598,000 Shares to be utilized by the Company. The Board believes that an increase of the authorized Shares from 1,000,000,000 to 2,000,000,000 is necessary for the following reasons: (i) to assure a sufficient number of Shares are available for issuance for current contractual obligations payable in Shares and/or upon exercise of outstanding warrants, options, and convertible debentures; (ii) to raise additional working capital through the sale of Shares or issuance of convertible debentures to meet the Company’s short and long term cash needs; (iii) to issue Shares as full or partial compensation for future potential business investments and acquisitions; and (iv) any other future transactions and corporate purposes the Board then deems to be in the best interest of the Company and its shareholders. The Company does not have any current agreements or plans for business investments or acquisitions that would require the use of the proposed increase in the number of our Shares. For the reasons set forth above, the Board deems the resolution to increase the number of Shares to be in the best interest of the Company and its shareholders.However, pursuant to Section 78.390 of the NRS, the Board reserved the right to abandon the Action at any time prior to the Effective Date, if it deems it appropriate to do so. 4 Approval by Majority Written Consent Pursuant to sections 78.015, 78.207, 78.209 and 78.390 of the NRS, a resolution of the Board, which is approved by the affirmative vote of the holders of a majority of the voting power of our outstanding Common Stock, is sufficient to amend our Articles of Incorporation.Such a vote in favor of the Action was obtained, effective as of February 14, 2012 by the Majority Written Consent of the holders of the issued and outstanding shares of Series A Common Stock and Series B Common Stock, representing an aggregate of 67.35% of the total voting power of all outstanding shares of our Common Stock on the Record Date.The Majority Written Consent was obtained for the same reasons the Board stated as its reasons for the Action.The Effective Date of the Action is expected to be on or about March , 2012.However, pursuant to Section 78.390 of the NRS, our Board reserved the right to abandon the Action at any time prior to the Effective Date, if it deems it appropriate to do so. DESCRIPTION OF THE COMPANY’S COMPENSATION FOR EXECUTIVE OFFICERS AND DIRECTOR Compensation Discussion and Analysis for Executive Officers During the entirety of 2008, 2009 and up until March 31, 2010, the Company’s executive officers (other than George Alvarez who received no compensation) and others involved with the Company’s operations were compensated pursuant to Independent Contractor Agreements.The compensation called for in the Independent Contractor Agreements was paid utilizing Shares. Effective April 1, 2010, the executive officers of the Company commenced receiving the following annual salaries: (i) George Alvarez, Chief Executive Officer - $350,000; (ii) Mario Alvarez, Chief Operating Officer - $300,000; (iii) Carlos Trujillo, Chief Financial Officer - $275,000; (iv) Kenneth L. Waggoner, Executive Vice President Legal, General Counsel and Corporate Secretary - $275,000; (v) Isidoro Gutierrez, Chief Administrative Officer - $250,000; and (vi) Kenneth Hobbs, Vice President of Mergers and Acquisitions - $240,000.Effective July 1, 2010, Oliver Schwarz began receiving an annual salary of $275,000 as the Company’s Executive Vice President of Investor Relations. On April 1, 2011, but retroactive to aneffective date of November 1, 2010, the Company entered into an Executive Employment Agreement with Colin Tay to compensate him at the annual rate of $350,000, to provide him with other employment benefits the Company may provide to its senior management team in the future and to issue him 66,909,088 shares of the Company’s Series B Common Stock.The term of the Executive Employment Agreement commenced on November 1, 2010 (“Commencement Date”) and ends on December 31, 2013 (“Term”); provided, however, that the Term is automatically extended for one additional year on the anniversary of the Commencement Date and on each anniversary thereafter, unless, not less than ninety (90) days prior to each such date, either Colin Tay or the Company has given notice to the other that he or it does not wish to extend the Term.During the Term, Colin Tay will serve as the President of the Company and will have such powers and duties as are normally inherent in such capacity in publicly held corporations of similar size and character as the Company, or as may be prescribed by the Board.Although the Term is retroactive, the issuance of the Series B Common Stock is not, and became effective when the shares of the Series B Common Stock were issued on April 12, 2011. The compensation of our Executive Officers has been established by our Board, which serves at the Compensation Committee.Among other things, the Compensation Committee is responsible for discharging the Board’s responsibilities relating to compensation of our Chief Executive Officer and our other Executive Officers and has overall responsibility for approving and evaluating all of our compensation plans, policies and programs as they affect our Executive Officers. 5 Summary Compensation Table for Executive Officers The table below summarizes all compensation awarded to, earned by, or paid to each Executive Officer for our last two completed fiscal years for all services rendered to the Company and includes compensation accrued prior to the time reported but paid during the time reported. Name and Principal Position Salary Bonus Stock Awards Option Awards Nonequity incentive plan compen-sation Non-qualified deferred compen-sation earnings Other Total 2009 Compensation George Alvarez, Chief Executive Officer $
